Title: To Benjamin Franklin from Eleanor Morris, 18 January 1768
From: Morris, Eleanor
To: Franklin, Benjamin


Most Hononoured Sir
Westbury, Jan: 18 1768
I make bold hoping you will Excuse me my Cousins joyning me once more to Congratulate you on that Happy Day which we kept very joyfully for we had a Plumpuding for Dinner and the Children and we Drank your Health in tea in the Afternoon which Happy Day I may never live to see again but hope God will be Pleased to Continue Health and Happiness to your Self and all your Dear Family which I hope are all well. I Bless God for my Age I Enjoy a very good State of Health tho the weather has been so very severe I have been as comfortabe as my cousin could make me for tho I was Disappointed of our warm Parlar my cousin got a Bake Pan of Coals and used to Set it in my Room in a morning and bring my Breakfast to bed and the Same at Night before I went to bed to warm the Room and I have Escaped this Distemper but poor Henery and his Master have been very ill but both are got well again and he goes everey Day to School. I hope Dear Sir you will Pardan this Trouble as I may never live to see that Happy Day again my Cousins joyn me in begging the acceptance of our Humble Duties to your Self and good Family in America from your Most Humble and most obdient Servant
Eleanor Morris

P S hoping mrs. Stevenson his well and will Except of all our Humble Duties.

 
Addressed: To / Benjamin Franklin Esqre / at mrs Stevensons in Craven / Street near the Strand / London